EXHIBIT 10.1(c)
 
AMENDMENT NO. 3
TO THE
CENTURYTEL RETIREMENT PLAN
 
WHEREAS, the CenturyTel Retirement Plan (“Plan”) was amended and restated by
CenturyTel, Inc. (the “Company”) effective December 31, 2006;
 
WHEREAS, certain benefits have been revised via adoption of new collective
bargaining agreements applicable to certain participants in the Plan;
 
WHEREAS, certain clarifications must be made to the December 31, 2006 restated
Plan document in order to preserve the intent of the Plan and the Company; and
 
WHEREAS, the Company reserved the right to amend the Plan in Section 12.2 of the
Plan.
 
NOW, THEREFORE, effective as of the dates shown below, the Plan is amended as
follows:
 
I.
 
Section 6.1(a)(6) of the Plan is amended effective December 31, 2006 to read as
follows:
 
 
(6)
In no event shall a Participant’s Accrued Benefit, expressed as an annual
benefit at Normal Retirement Date, be less than $650, and in no event shall a
Participant’s Accrued Benefit be less than his or her Accrued Benefit (if any)
as of December 31, 2006.  The $650 minimum benefit noted in the previous
sentence shall not apply to Participants whose Accrued Benefit is determined
solely under Section 6.1(b) or one of the Constituent Plans, and shall not apply
to Participants who become Eligible Employees after December 31, 2008.

 
II.
 
Section 6.1(b) of the Plan is amended effective December 31, 2006, to read as
follows:
 
 
(b)
Except as provided in Section 6.1(d) below, for Participants covered by a
collective bargaining agreement that provides for participation in this Plan,
and subject to the limitations contained in Section 5.7, the Accrued Benefit on
normal retirement for a person retiring on or after January 1, 1990 is a monthly
pension for the life of the Participant equal to the number of Years of Credited
Service (YCS), up to a maximum of thirty (30), times the sum of 1.3 percent of
Final Average Pay (FAP) plus .65 percent of Final Average Pay in excess of
Social Security Covered Compensation (SSCC) as follows:

 
                                                                                       
YCS (up to 30) X ((1.3% X FAP) + (.65% X (FAP – SSCC))).
 
III.
 
Section 6.1(e) of the Plan is amended and restated effective December 31, 2006,
to read as follows:
 
 
(e)
The minimum benefit provisions of the Plan at Section 6.1(a)(6) and in the
Constituent Plans, are mutually exclusive and shall not be added to each other,
or to any other benefit, when determining a Participant’s minimum benefit under
the Plan as a whole.

 
Effective on and after January 1, 2007, if a Participant: (i) ceases accruing
benefits under a Constituent Plan portion of this Plan and begins accruing
benefits under Section 6.1(a) or (b) or (ii) ceases accruing benefits under
Section 6.1(a) or (b) and begins accruing benefits under a Constituent Plan
portion of this Plan (the date of such cessation and beginning being his
“Transfer Date”), then his combined benefit under this Plan and the Constituent
Plan shall be the greatest of:  (1) his benefit under the Constituent Plan(s)
plus his benefit under Section 6.1(a) and/or (b) (determined without regard to
Section 6.1(a)(6)), (2) his Minimum Benefit (if applicable) under the
Constituent Plan(s) or (3) the benefit under Section 6.1(a)(6) of this Plan (but
only if the Participant accrued at least some benefits under Section
6.1(a)).  Thus, in accordance with the preambles of the Constituent Plans and
Sections 2.27, 2.35 and 2.44, if a Participant is entitled to a Minimum Benefit
under a Constituent Plan, he or she shall not be entitled to a Minimum Benefit
under this Plan (as such Minimum Benefit under the Constituent Plan would be
greater than, and partially duplicative of, the Minimum Benefit under this
Plan).  Furthermore, if a Participant ceases accruing benefits under a
Constitutional Plan portion of this Plan and begins accruing benefits under
Section 6.1(a), then his Credited Service for purposes of calculating his Normal
Retirement Benefit under the Constituent Plan Portion(s) of this Plan will not
increase after his Transfer Date.
 
IV.
 
Sections 6.5 (a) and (b) of the Plan are amended and restated, effective
December 31, 2006, as follows:
 
 
(a)
If at death the Participant is age fifty-five (55) or over with five (5) or more
Years of Credited Service, or actively employed by the Employer with thirty (30)
or more Years of Service and five (5) or more Years of Credited Service, the
benefit of the Spouse shall be the amount payable to the Spouse as Beneficiary
under the survivor annuity portion of the Qualified Joint and Survivor Annuity
with respect to the Participant, determined as though the Participant had
retired on the first day of the month in which death occurs.  On the death of a
Participant with thirty (30) or more Years of Service and five (5) or more Years
of Credited Service before age fifty-five (55), the Participant shall be assumed
to be age fifty-five (55) for purposes of this subparagraph (a).

 
 
(b)
If the Participant does not meet the requirements of (a), above, at death, the
benefit of the Spouse shall be the amount payable to the Spouse as Beneficiary
under the survivor annuity portion of the Qualified Joint and Survivor Annuity
with respect to the Participant, determined as though the Participant had
separated from service on the date of death (if not already separated) and had
survived until age fifty-five (55) (if the Participant was over age 55 at death,
then his or her actual age at death shall be used in determining the benefit).

 
V.
 
Paragraph 7, Nonrepresented Participants or Nonrepresented Employees, of
Schedule 6.1(f)-3, Hourly Plan Portion of CenturyTel Retirement Plan, is amended
to add the following at the end of the parenthetical:
 
(A listing of such agreements is provided at Schedule 2 of the Hourly Plan and
shall be updated from time to time, without the necessity of an amendment to the
Plan, such list merely being reflective of revisions to the collective
bargaining agreements.)
 
VI.
 
Schedule 6.1(f)-3, Hourly Plan Portion of CenturyTel Retirement Plan, is amended
to add a new Schedule 2, to read initially as follows:
 
Schedule 2
Hourly Plan Portion of Plan
Nonrepresented Participants
 
Employees entering the respective bargaining units on or after the dates
indicated will participate under the CenturyTel Retirement Plan and will not be
eligible for the Hourly Plan portion of the Plan.
 
Union
Date
CWA 6171 Central
August 16, 2007
CWA 6171 Northwest
June 13, 2008
CWA 7906  (1)
May 1, 2008
IBEW 768
May 1, 2008
IBEW 257
January 1, 2007
IBEW 1106
April 1, 2007
CWA 6301, 6310, 6311, 6312, 6373
March 13, 2008
CWA 4370
April 1, 2007
CWA 4671
February 3, 2007
IBEW 89
September 1, 2008
CWA 7818
September 1, 2008

_______________________________
 
(1)   Transfers from IBEW 89, CWA 7818 or IBEW 768 will retain prior pension
program if transferred after May 1, 2008.
 
 
VII.
 
The second to last sentence of Paragraph 22, Minimum Benefit, of Schedule
6.1(f)-3, Hourly Plan Portion of CenturyTel Retirement Plan, is amended and
restated to read as follows:
 
If a Nonrepresented Participant is not eligible to commence benefits as of such
date, his Years of Credited Service will be divided by his projected years of
Credited Service as if he retired at Normal Retirement Age and then be
multiplied by the Minimum Pension Amount from the table above that correlates
with his projected Years of Vesting Service as of his Normal Retirement Date to
obtain his Minimum Benefit.
 
VIII.
 
Paragraph 5 of Schedule 6.1(f)-4, the Ohio Plan Portion of the CenturyTel
Retirement Plan, is amended effective April 1, 2007 to add the following at the
end of Section 2.22, Employee:
 
Consistent with the April 2007 Memorandum of Agreement between CenturyTel and
the Communications Workers of America, any individual becoming a member of a
bargaining unit of an Employer listed on Schedule 3.1 to the Ohio Plan on or
after April 1, 2007 shall not be eligible to participate in the Ohio Plan.
 
IX.
 
                Schedule 6.1(f)-4, the Ohio Plan Portion of the CenturyTel
Retirement Plan, is amended effective April 1, 2007 to add the following at the
end of the table of Normal/Late Retirement Benefits at Schedule 6.1, as follows:
 

 
Age At Retirement
Band 1
Band 2
 
Effective 4/1/07
65 or older
$35.84
$42.02

 
IN WITNESS WHEREOF, CenturyTel has executed this amendment on this 24th day of
October, 2008.
 

 
CENTURYTEL, INC.
     
By:/s/  R. Stewart Ewing, Jr.         
 
     R. Stewart Ewing, Jr.
 
     Executive Vice President and
 
     Chief Financial Officer

 